269 F.3d 561 (6th Cir. 2001)
In re: John W. Byrd, Jr. Movant.
No. 01-3927
UNITED STATES COURT OF APPEALS FOR THE SIXTH CIRCUIT
Filed September 10, 2001Refiled September 21, 2001

BOGGS, Circuit Judge:


1
I request that the en banc court determine whether to vacate the 8-day stay of execution granted by a majority of the panel that considered Byrd's ambiguous motion, which the panel treated as a motion to file a second or successive habeas petition, and denied.


2
I can understand how a panel, faced with a last-minute motion, and out of an abundance of caution, could stay an execution while it is considering the motion. I can understand why a member of the panel, for tactical or other reasons, could request that the panel defer a ruling and issue a stay.


3
However, I cannot understand how a panel can render a decision on the merits, which affirmatively finds that the prisoner's claims and tactics have no merit, and then issue a stay to allow one member of the panel "additional time to consider the matter." We are not a "super-court" that supervises all executions in the states within our jurisdiction. Our jurisdiction is limited    by Constitution and statute. The panel has determined all matters that come within that jurisdiction.


4
In my opinion, it is therefore simply lawless to stay an execution as a matter of comity to one member of the panel, when there is no jurisdictional basis for doing so.